Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


 In the Estate of Lauren Lee Elrod,                    Appeal from the County Court at Law of
 Deceased                                              Harrison County, Texas (Tr. Ct. No. 2016-
                                                       17,442-A-CCL). Memorandum Opinion
 No. 06-17-00074-CV                                    delivered by Justice Burgess, Chief Justice
                                                       Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Michael Bacon, pay all costs of this appeal.


                                                      RENDERED JULY 3, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk